Citation Nr: 0819539	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  04-41 668A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for arthritis of the right 
knee, status post arthroscopy with medial meniscectomy, 
chrondroplasty, and drilling of the medial femoral condyle.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1977 to March 1985 with additional service in the 
Army Reserves and National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a an August 2003 rating decision by 
the Roanoke, Virginia Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The Board remanded the claim for 
additional development in March 2007.

From a statement submitted in January 2007, it appears that 
the veteran is attempting to re-open a claim for service 
connection for a left knee disorder.  The Board refers this 
issue to the RO for appropriate action.


FINDINGS OF FACT

1. All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The evidence of record does not demonstrate that a 
current right knee disorder developed as a result of an 
established event, injury, or disease during active service.


CONCLUSION OF LAW

A current right knee disorder was not incurred in or 
aggravated by service, nor may service incurrence of 
arthritis be presumed.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the appellant in June 2006 that fully addressed all four 
notice elements.  The letter informed the appellant of what 
evidence was required to substantiate the claim and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the RO.  Although the 
notice letter was not sent before the initial RO decision in 
this matter, the Board finds that this error was not 
prejudicial to the appellant because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of notice.  Not only has the appellant been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the RO also readjudicated the case by way of a 
supplemental statement of the case issued in December 2007 
after the notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including arthritis, become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Right Knee Disorder

Service treatment records show that in December 1977, the 
veteran reported a nine-day history of buckling and soreness 
in both of his knees.  No known trauma was noted.  The 
examiner observed bilateral patella crepitus and provided a 
diagnosis of chondromalacia patellae.

A physical examination report from May 1983 reveals normal 
lower extremities.  The veteran indicated on his May 1983 
Report of Medical History (RMH) that he did not experience 
"trick" or locked knee.  The October 1984 separation 
physical report shows normal lower extremities.

A July 1987 enlistment examination report for the National 
Guard also shows normal lower extremities.  The veteran again 
indicated on a July 1987 RMH that he did not experience 
"trick" or locked knee.  Additional military exam reports 
from May 1991, May 1992, June 1993, and April 1997 reveal 
normal lower extremities, and the veteran reported that he 
did not experience knee problems on RMH forms dated in 
May 1991, May  1992, June 1993, and April 1997.  A service 
orthopedic note from June 1998 indicates that the veteran 
reported pain along his medial joint line.  The provisional 
diagnosis was a medial meniscus tear.

A private treatment record from June 1998 shows that the 
veteran complained of three days of right knee pain.  No 
trauma or injury was recorded.  The examiner observed that 
the range of motion was 100 percent.  Private magnetic 
resonance imaging (MRI) from August 1998 showed joint 
effusion and a questionable tear of the posterior horn of the 
medial meniscus.  An apparent bone bruise in the medial 
femoral condyle was noted, and the interpreter commented on a 
focus of increased signal on the stir sequences in the medial 
tibial plateau which possibly represented a subchondral cyst.

During a private medical exam in October 1998, the veteran 
reported experiencing right knee pain since the previous 
April.  He stated he was playing tennis and initially had 
some problems with his knee.  He continued to play tennis and 
experienced locking, clicking, and effusion.  The examiner 
opined that the veteran should undergo arthroscopic 
evaluation.  Later in October 1998, the veteran underwent 
arthroscopy of the right knee with arthroscopic partial 
medial meniscectomy, chondroplasty, and arthroscopic drilling 
of medial femoral condyle.  In an application for private 
medical treatment dated in April 1999, the veteran reported 
that in March 1998 he tore cartilage in his right knee 
playing tennis, and that injury resulted in a knee operation 
in October 1998.  Private follow-up notes throughout 1999 
show the development of osteoarthritis.

The veteran complained of knee pain to a private examiner in 
March 2001.  The examiner recounted the veteran's previous 
surgery and noted that the veteran was still a very active 
individual.  X-rays revealed medial compartment 
osteoarthritis with some findings of patellofemoral arthritis 
as well.  A diagnosis of bilateral osteoarthritis of the 
knees was given.

In October 2002, the veteran said that his knee had 
deteriorated over the years due to military requirements to 
run on hard surfaces.  He indicated that his knee was injured 
while on active duty in July 1998 which resulted in surgery 
in October 1998.  In an undated statement, the veteran 
reported tearing the cartilage in his right knee while 
performing mandatory physical fitness training.  He said that 
the cartilage had worn out in places and there was bone-to-
bone contact.

In January 2003, C.D.S., a service comrade of the veteran, 
stated that that the veteran somehow injured his right knee 
while participating in required physical fitness training in 
July 1998.  After getting surgery in October 1998, he noted 
that the veteran experienced pain and swelling.  J.E., 
another service associate of the veteran, stated that during 
the summer of 1998, the veteran provided medical 
documentation which indicated that the cartilage in his right 
knee was damaged.  He said that the veteran walked with a 
limp and was never able to regain full utilization of his 
knee following surgery in October 1998.

In his January 2004 notice of disagreement, the veteran said 
that soldiers were required to perform physical fitness 
training in their combat boots when he joined the military.  
He said that he was required by Army Standards to run on hard 
services.  He commented that he injured his knee while 
preparing for a training requirement.  He believed that his 
conditioned worsened during a physical fitness test.  He said 
that a doctor indicated that the requirement to train on hard 
surfaces resulted in his knee disorder.  In May 2006 the 
veteran stated that the deterioration of his knee occurred 
over the course of his military career and worsened while on 
active duty for training during the summer of 1998.

On private examination in October 2006, retropatellar grating 
and crepitus throughout the range of motion of the knee was 
observed.  X-rays revealed medial compartment narrowing 
consistent with at least single compartment involvement.  The 
examiner opined that the veteran had probable 
unicompartmental osteoarthritis, bilateral knees.  It was 
noted that the examiner and the veteran had discussed his 
situation in the past.  The examiner said that running on 
hard surfaces daily could have aggravated the underlying 
osteoarthritis.

S.M., a fellow National Guardsman, stated in November 2006 
that National Guardsmen were required to participate in 
organized daily physical training that usually entailed hard 
impact physical activities and running on hard surfaces.  He 
said that while participating in physical training with the 
veteran, he observed that the veteran continually suffered 
from what appeared to be knee tendonitis and inflammation in 
both knees.  He saw the veteran use cold compresses and anti-
inflammatory medication.  He noticed in the summer of 1998, 
the veteran experienced severe pain in his right knee that 
made it impossible to walk.  He said that after knee surgery 
in October 1998, the veteran was never really able to run 
again.  He observed that the veteran would drag his legs.  
S.M. opined that based on his observations, the veteran's 
chronic osteoarthritis condition in both knees was active 
duty service connected and caused by the rigorous physical 
requirements of daily running on hard surfaces.

J.R., another National Guardsman, stated in November 2006 
that while in the Guard, he and the veteran ran on hard 
surfaces.  He observed that the veteran had pain and swelling 
in his knees.  The veteran told him that he had tendonitis.  
J.R. observed the veteran using cold compresses and anti-
inflammatory medication.  He said that the veteran sustained 
an injury to his right knee during the summer of 1998.  He 
said that it was his opinion that the veteran's knee problems 
were attributed to and aggravated by active duty service.

In March 2007, the veteran received a series of injections in 
his right knee.

On VA examination in November 2007, the veteran told the 
examiner that he had a chronic right knee condition as a 
result of always running on hard cement and hard surfaces.  
He said that he first had right knee problems in 1977.  The 
examiner noted that the veteran appeared to drag his right 
leg.  X-rays revealed bilateral degenerative joint disease 
with narrowing of the joint space.  After a careful review of 
the claims file and orthopedic examination, the examiner 
concluded that the current diagnosis of degenerative 
arthritis of both knees was less likely as not directly and 
proximately caused by his military service.

The veteran stated in February 2008 that the November 2007 VA 
examiner told him he should have been given service 
connection disability for his knees.  He indicated that he 
had provided sufficient evidence to substantiate his claim.

Based on the evidence of record, the Board finds that the 
veteran's current right knee disorder is not a result of an 
established event, injury, or disease during active service.  
In this matter, the Board finds the November 2007 VA 
examiner's opinion persuasive.  The examiner reviewed the 
entire claims file and mentioned specific entries from the 
claims file in his report.  He provided a thorough 
examination of the veteran's knee.  All necessary tests were 
performed.  He concluded that the veteran's right knee 
disorder was less likely as not caused by his military 
service.  Although the veteran said that the VA examiner told 
him that he should be service-connected for his knee 
disorder, the examination report does not contain any 
indication that the examiner thought that the disorder was 
related to the veteran's military service.

The Board finds the veteran's statements to be less credible 
due to their inconsistent nature throughout the claims file.  
As noted previously, in an application for private medical 
treatment dated in April 1999, the veteran reported that in 
March 1998 he tore cartilage in his right knee playing 
tennis, and that injury resulted in a knee operation in 
October 1998.  During a private medical exam in October 1998, 
the veteran reported experiencing right knee pain since the 
previous April.  He said he was playing tennis and initially 
had some problems with his knee.  However, in October 2002, 
the veteran stated that his right knee pain was a result of 
an injury during active duty in July 1998.  Due to their 
contradictions, the Board finds the veteran's statements to 
be of less persuasive value.

The Board also finds the October 2006 private treatment 
report less persuasive regarding the etiology of the 
veteran's right knee disorder.  The private examiner did not 
review the claims file.  He did not have access to all of the 
evidence of record as the November 2007 VA examiner did.  
Additionally, in expressing his opinion regarding the 
etiology of the veteran's disorder, the private examiner said 
that running on hard surfaces could have aggravated the 
underlying osteoarthritis.  The Court has held that the use 
of equivocal language such as "could have" makes a statement 
by an examiner speculative in nature.  See Bostain v. West, 
11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (medical opinion expressed in terms of "may" 
also implies "may or may not" and is too speculative to 
establish medical nexus).  See also Warren v. Brown, 6 Vet. 
App. 4, 6 (1993) (doctor's statement framed in terms such as 
"could have been" is not probative); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992) ("may or may not: language by a 
physician is too speculative).  Thus, while the October 2006 
private treatment report provides competent medical evidence 
regarding the veteran's current condition, it does not 
provide competent evidence regarding the etiology of the 
right knee disorder.

The Board has considered whether service connection for a 
right knee disorder could be established on a presumptive 
basis.  To establish service connection for a disability on a 
presumptive basis, the disability must manifest itself to a 
compensable degree within one year of the veteran leaving 
active duty.  See 38 C.F.R. §§ 3.307, 3.309 (2007).  In this 
case, no medical evidence demonstrates that the veteran 
experienced a right knee disorder to a compensable level 
within a year after his discharge from active duty in 1985.  
Therefore, service connection for a right knee disorder 
cannot be established on a presumptive basis.

The Board has carefully considered the statements submitted 
by C.D.S., J.E., S.M., and J.R..  These fellow servicemen can 
attest to factual matters of which they have first-hand 
knowledge, e.g., personal observations and impressions of 
their senses.  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005).  Their statements provide competent and relevant 
evidence regarding their observations of the veteran's pain 
and self-treatment.  However, as lay people, they have not 
been shown to be capable of making medical conclusions, thus, 
their statements regarding causation and diagnosis are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the servicemen are competent to report 
what comes to them through their senses, they do not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994). Therefore, while providing competent evidence 
regarding their observations of the veteran, they cannot 
provide a competent opinion regarding diagnosis and 
causation.

While the veteran may sincerely believe he has a right knee 
disorder as a result of service, he is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, the 
Board finds entitlement to service connection is not 
warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for arthritis of the right 
knee, status post arthroscopy with medial meniscectomy, 
chrondroplasty, and drilling of the medial femoral condyle is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


